Citation Nr: 1402002	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  06-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected irritable bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Air Force Reserves, with a period of active duty for training from June 1982 to September 1982.  He served on active duty from April 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  The Veteran has since relocated, and currently resides in the jurisdiction of the New Orleans, Louisiana, RO.

This matter was previously before the Board in October 2008, when it was remanded for additional development.  During the pendency of that remand, the Veteran's attorney-representative withdrew from the case; the Veteran has not named a new representative.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2008, the Board directed that after associating with the claims file updated VA treatment records, the Veteran should be afforded a VA examination.  The examiner was instructed to offer opinions on whether it was at least as likely as not any diagnosed psychiatric disorder was a) directly related to military service, or b) caused or aggravated by service-connected IBS.

The VA examination provided the Veteran in June 2013 failed to adequately address the Board's inquiries.  While the examiner opined that he "does not believe that there is a link between [the Veteran's] Bipolar [disorder] and military service including IBS," he did not clearly discuss the possibility that the IBS may have aggravated the mental disorder.  The comment that there is no "link" does not sufficiently address that theory, particularly in light of further commentary discussing the opinion solely in terms of causation.  Because the Board's directives were not substantially complied with, remand is required for an adequate opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Further, the Board notes that the rationale for the negative causation opinion offered was that on examination the Veteran had failed to correlate IBS and psychiatric problems until prompted by the examiner.  However, this fails to consider multiple other instances where the Veteran did indicate a synergistic relationship between the two.  In June 2009, for instance, he specified that his IBS-related abdominal pain impacted his moods.  He also stated that IBS especially bothered him when nervous at a September 2002 Board hearing in another appeal.  The rationale offered by the examiner does not consider a complete record, and is therefore not adequate.  On remand, an opinion considering all evidence of record is required.

To ensure such is accomplished, updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Alexandria, Louisiana, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of June 2013 to the present.

2.  Return the claims file to the examiner who performed the June 2013 VA mental disorders examination.  If that examiner is not available, an equally qualified examiner may be consulted for the required opinion and rationale.

The examiner is asked to express an opinion as to whether the veteran's psychiatric disorder, including the diagnosed bipolar disorder and adjustment disorder, is at least as likely as not (i.e., 50 percent or greater possibility) related to the veteran's military service.  The examiner must provide a complete rationale for the opinion.

The examiner is also asked to express an opinion as to whether the veteran's psychiatric disorder, including the diagnosed bipolar disorder and adjustment disorder,  is due to or caused by the veteran's service-connected irritable bowel syndrome.  The examiner must provide a complete rationale for the opinion.

The examiner must also opine as to whether it is at least as likely as not service-connected IBS has aggravated (worsened beyond the natural progression) any currently diagnosed acquired psychiatric disorder, including the diagnosed bipolar disorder and adjustment disorder, .  The examiner must provide a complete rationale for the opinion.

The examiner's attention is directed to the Veteran's June 2009 report that his IBS-related abdominal pain impacted his moods and the scientific articles of record indicating a potential link between IBS and psychiatric problems.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


